Title: To George Washington from John Sullivan, 20 August 1783
From: Sullivan, John
To: Washington, George


                        
                            Dear General
                            Boston August 20th 1783
                        
                        The Inclosed Letter is an answer to a Letter received from Baron Stubend inclosing the plan for forming the
                            society of Cincinnati. since writing the inclosed I have had the pleasure of being informed that your Excellency, has
                            honored the society by becoming The president, I therefore take the Liberty of forwarding to your Excellency my answer for
                            your perusal and should be happy in receiving from you any directions which you may think proper to give relative to the
                            Establishment of that society in New Hampshire—I have notified the officers to meet in October for the purpose of
                            carrying the plan into Effect.
                        permit me Dear General to assure you that while I Lament the many trying scenes which you pass Ever in the
                            hour of Glory I feel the most unspeakable pleasure in finding you at Last Crownd with those Laurels to which your own
                            virtue & Military Talents so well intitle you. I have the honor to be with the most Exalted sentiments of Esteem
                            & respect dr general yr Excellencys most obedt & very humble servant
                        
                            Jno. Sullivan
                        
                    